﻿It is most gratifying to my delegation that the President of this session is a seasoned diplomat, with a long association with the United Nations, and an outstanding representative of Zambia, with which my country has always enjoyed fraternal and friendly relations. Our confidence in your abilities, Sir, has long been established by your leadership of the United Nations Council for Namibia, as President of which you have for so many years tirelessly dedicated yourself to the execution of its mandate. I take this opportunity to express to you the warm congratulations of my Government, as well as my own congratulations, on your unanimous election and to pledge my delegation's full cooperation in the discharge of your formidable task.
225.	To your distinguished predecessor, Mr. Jorge Illueca, I wish to convey our deep appreciation for the exemplary manner in which he has guided the deliberations of the thirty-eighth session.
226.	I am particularly privileged to extend a special welcome to Brunei Darussalam on its accession to membership in the United Nations. Our pleasure in seeing the Minister for Foreign Affairs of Brunei Darussalam, Prince Mohamed Bolkiah, in this Hall is all the greater since Brunei Darussalam, in January this year, joined ASEAN as its sixth member State, an event that further deepened the bonds of friendship and cultural kinship that have traditionally linked our two peoples. The admission of Brunei Darussalam to the United Nations underscores not only the universality of the Organization but also the continuing hope that mankind reposes in this unique forum for multilateral cooperation in the resolution of pressing global problems.
227.	Once again we are here to address ourselves to the concerns of our time, to seek new avenues to strengthen global peace and security, to increase international cooperation and to chart a better future for the nations of the world. Our task, however, has been rendered infinitely more difficult by the awesome dangers and challenges that continue to cast a pall over our hopes and aspirations. The past year in particular was marked by great uncertainty and a deepening chill in great Power relationships, further threatening the already fragile structure of international peace and security. Nowhere is this more apparent than in the context of the overriding fear of nuclear war, which today hangs like the sword of Damocles over all humanity.
228.	Against this background, the persistence of conflict and tension in various regions has reinforced the negative trend towards power politics and so called strategic alliances. The current tendency to resort to military solutions in pursuit of questionable interests has seriously eroded the principles of non-interference and non-intervention and has led to the imposition faits accomplis. As a result, some States have been forced into spheres of influence and dependency relationships reminiscent of a bygone era.
229.	The intensification of the arms race remains at the centre of our collective concern. A heightened sense of insecurity pervades the entire international community before the prospect of an irreversible spiral of escalation. We are today confronted by a virtual deadlock in all negotiating forums on disarmament and the suspension of crucial arms control negotiations already under way. Even the sanctity and integrity of existing agreements are now in danger of being undermined, and on the horizon looms the real threat of an uncontrollable arms race in outer space. At this critical time for the future of disarmament, we are duty bound to respond with even greater determination and commitment to the pleas of mankind for a halt to this headlong rush towards self-extinction.
230.	My delegation is convinced that a new, integrated approach, as distinct from the piecemeal disarmament efforts of the past, should be adopted, comprising both quantitative reductions and qualitative restrictions. The wider the range of weapons covered the greater would be the value of such an initiative. At the same time, while continuing to accord the highest priority to nuclear disarmament we should ensure that conventional disarmament measures, especially by the major Powers, are simultaneously pursued. In this context, we welcome the report of the Secretary General containing the study in conventional disarmament as a positive contribution. Conclusive progress can be gauged by linking reductions in military budgets to cuts in specific weapons systems and related activities in research and development. With a view to stemming the qualitative improvement and preventing the development of new types of weapons, the need for a comprehensive treaty banning the testing of all types of nuclear weapons in all environments has become even more urgent.
231.	The main responsibility for initiating this comprehensive approach rests with the nuclear Powers, which should agree as a first step on an immediate freeze on the production and deployment of nuclear weapons. This should be followed by substantive arms reduction negotiations in the context of the Conference on Disarmament. Such a redirection would not constrain but rather strengthen bilateral and regional talks in the efforts to achieve the ultimate objective of general and complete disarmament under effective international control. In this regard, we underline the Joint Declaration by Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania of 22 May 1984, which stressed that while it is the primary responsibility of the nuclear weapon States to prevent a nuclear catastrophe, this problem is too important to be left solely to those States. World disarmament, peace and security are the responsibility of mankind as a whole.
232.	Ever mindful of the nuclear threat that confronts our strategically significant region, my Government has long advocated the establishment of a nuclear weapon free zone in South East Asia as part of our regional approach to security and disarmament. In this regard, I am pleased to inform the Assembly that the annual meeting of ASEAN Foreign Ministers held at Jakarta last July endorsed this initiative as an essential component in the establishment of a zone of peace, freedom and neutrality in the region. The ASEAN Working Group created to promote the zone is undertaking a study to identify various aspects and modalities for the realization of the nuclear weapon free zone concept.
233.	Indonesia, as an archipelagic State situated at the crossroads of two oceans and of important international waterways, is also deeply disturbed by the increasing naval build-up and the rapid development of new naval arms systems. In past years these aspects have not been conspicuous on the international agenda of arms control and disarmament. Yet, the steady expansion and modernization of the navies of the two superpowers in particular, the technological advances and the increased sophistication of naval based weapon systems are adding a new and potentially destabilizing dimension to the overall arms race. My delegation therefore welcomed the decision of the General Assembly at its thirty-eighth session to carry out a comprehensive study on all aspects of the naval arms race with a view to analysing their possible ramifications and, more important, facilitating the identification of areas for disarmament and confidence-building measures. Indonesia is actively participating in the Group of Governmental Experts constituted for this purpose.
234.	Also in this context, my delegation has long worked with likeminded States for the implementation of the Declaration of the Indian Ocean as a Zone of Peace.However, despite the many years of concerted effort, we have witnessed an unprecedented build-up of foreign forces in the Indian Ocean proper and in its vicinity. Thus, the Indian Ocean is moving inexorably in the direction of unbridled strategic competition, constituting an imminent threat to the security interests of the littoral and hinterland States. This dangerous slide must be arrested through the convening of the Conference on the Indian Ocean called for by the General Assembly. I appeal to the great Powers and the major maritime users to review their positions and allow the Conference to take place in the near future, thereby initiating negotiations to promote a relaxation of tension and to bring durable peace and security to the region.
235.	We may count ourselves fortunate that the world has thus far been spared the horrors of nuclear war. However, there can be no satisfaction whatsoever in seeing the many unresolved conflicts employing conventional arms which continue to rage m many regions of the world.
236.	From the beginning of the Kampuchean conflict, member States of ASEAN have adopted a position based upon internationally recognized principles. Likewise, our actions have clearly demonstrated a genuine desire to contribute to a peaceful solution of the problem through comprehensive negotiations taking into account the legitimate interests of all the parties. In this regard, I should like to recall the various concrete proposals advanced by ASEAN in its appeal for Kampuchean independence of 21 September 1983." These include, in particular, the offer of a series of initial steps, such as partial withdrawal of foreign forces on a territorial basis and within a specific time frame, a ceasefire and the introduction of peacekeeping forces.
237.	In its efforts to bring about the adoption of this approach, ASEAN has demonstrated its flexibility and rationality. For, although ASEAN remains fully committed to elements contained in the Declaration on Kampuchea, adopted by the International Conference on Kampuchea, held in New York in July 1981,we are none the less open with regard to the modalities for arriving at a political solution. Nor has it ever been ASEAN's demand that the proposals contained in its September 1983 appeal be taken as the only basis for a solution, as has been alleged. Regrettably, this reasonable approach continues to be spumed. We believe that there is no point in calling for a dialogue which evades the core aspects of the Kampuchean problem and submits it to unrealistic demands amounting to preconditions.
238.	The withdrawal of all foreign troops from Kampuchean soil and the establishment of a Kampuchean Government of the people's own choosing should continue to form the basis for a solution. Without it, the nationalist forces of the Coalition Government of Democratic Kampuchea, under the inspired leadership of Samdech Norodom Sihanouk, will have no choice but to continue their legitimate struggle against foreign intervention and occupation. We further believe that national reconciliation of all Kampuchean factions is essential for the restoration of independence and the maintenance of the national unity of Kampuchea. It was in this light that the ASEAN Foreign Ministers' Joint Statement on the Kampuchean Problem, issued at Jakarta on 9 July 1984 called upon Viet Nam to support such national reconciliation. We hope that Viet Nam will respond positively and sincerely to ASEAN's appeal to seek a comprehensive political settlement to a problem which, apart from the principles involved, is basically a conflict between the Kampuchean people and Viet Nam. The alternative would be the persistence of foreign intervention, instability and turmoil in Southeast Asia. 

239.	In Southwest Asia, the continued presence of foreign forces in Afghanistan has caused great tension and anxiety in the region and beyond. In the interest of restoring regional confidence and stability, Afghanistan must be allowed to resume its historical nonaligned role.
240.	In the Middle East, Israeli aggression and expansionism has constituted the most formidable obstacle to peace in the region. Hence, various attempts at partial solutions have been manipulated by Israel as a convenient cover for the consolidation of its entrenchment in the occupied territories. Most important, they have proved inadequate and failed to address the question of the fundamental rights and legitimate aspirations of the Arab people.
241.	This bitter reality continues to stir the cauldron of enmity in the Middle East, and the region continues to be a focus of East West confrontation. My Government therefore welcomed the decision of the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983—and endorsed by the General Assembly in resolution 38/58C—that an international peace conference on the Middle East should be convened. Only through such a forum, with the participation on an equal footing of all the parties concerned, including the PLO, can a comprehensive, just and durable peace be achieved.
242.	In preparing for the conference it is crucial that clear and agreed terms of reference be established on the basis of the core issues of the conflict: that is, the legitimate right of self-determination and sovereign nationhood for the Palestinian people; Israeli withdrawal from all Arab territories occupied since 1967, including Jerusalem; and the need of the States in the region to live in peace, within internationally recognized boundaries. It is our fervent hope that the negotiations at the conference on these terms of reference will lead to the implementation of a just and comprehensive settlement.
243.	Given the complexity of the issues involved, it is critical that the major Powers demonstrate their concurrence and support by actively and constructively participating in the preparations for the peace conference.
244.	A full two years after the brutal Israeli invasion, the Lebanese people have found no respite in their suffering under occupation. The past year has even recorded an increased incidence of repressive measures and arbitrary violence.
245.	It is unfortunate that the most recent efforts by the Security Council to redress the desperate situation of the civilians in occupied Lebanon were thwarted by a single negative vote, especially in the light of the Council's unanimous call in 1982 for the total withdrawal of all Israeli forces.
246.	Israel's stranglehold on southern Lebanon has tightened to the point of threatening the country's economic viability, by isolating southern* Lebanon from the rest of the country.
247.	The arduous task undertaken by the people of Lebanon of restoring their unity through national reconciliation and bringing a sense of normalcy through national reconstruction is being seriously challenged by these Israeli actions. Indonesia therefore fully supports Lebanon's demand for the immediate, unconditional and complete withdrawal of all Israeli occupation forces.
248.	In the same region, we continue to be seriously concerned that the conflict between two brotherly nations, Iran and Iraq, has not abated, after four years of incalculable bloodshed. The continuing hostilities now threaten the Gulf and may well lead to the involvement of extra regional Powers. Despite these negative trends, we are heartened by the Secretary General’s success in achieving an agreement for the cessation of military attacks against civilian population centres. We trust that this agreement will endure and eventually bring about the cessation of hostilities on a wider scale, paving the way towards an honourable and just peace.
249.	Just a month ago we were confronted with yet another scheme by the Pretoria regime for further entrenching its apartheid policy through a so-called constitutional change. However, the people boycotted the sham elections and courageously confronted the military might of the racist regime to manifest before the world their solidarity and determination to oppose the constitutional fraud.
250.	The United Nations has categorically condemned	as contrary to the Charter and a crime against humanity. It is the moral duty of all Member States, particularly those that have continued to lend credence and support to Pretoria, to take resolute steps to secure the objective of a non-racial democratic society in South Africa.
251.	As a member of the United Nations Council for Namibia, Indonesia has grave misgivings that, as time passes with no real progress towards Namibian independence, the United Nations plan for Namibia is moving ever closer to becoming a dead letter. As the plan continues to languish, the Pretoria regime has become even more emboldened in its reliance on pretext after pretext and manoeuvre after manoeuvre to impose its own illegal internal solution on the Territory. Despite the many broken promises by the colonial regime, the valiant Namibian people, under the leadership of SWAPO, have demonstrated their determination to achieve the total and genuine liberation of Namibia.
252.	South Africa must not be allowed to pursue its tactics of further undermining the terms of the plan, particularly in the light of the Security Council decision [resolution 539 (1983)] unequivocally reaffirming that it is utterly unacceptable to link the United Nations plan to extraneous and irrelevant issues, for they can only have a disastrous impact not only on Namibia itself but also on the States in the region of southern Africa as a whole. Namibia remains the only colonial Territory for which the United Nations has assumed total responsibility, and we, the Members, have a solemn obligation to the Namibian people to fulfil our common commitment to achieve the genuine decolonization and independence of Namibia.
253.	A full two years have passed since the armed confrontation over the Malvinas Islands. We note with appreciation the initiative of the Swiss Government in July last to facilitate direct contact between the two parties. We hope that negotiations will be renewed to resolve this festering problem in the context of the geopolitical realities and the long-term interests of the two countries.
254.	In facing the specific manifestations of the challenges and problems in Central America, my delegation believes that only through the mechanism of negotiations and dialogue can the misunderstandings and misperceptions that have led to tension and conflicts in the past be removed. Indonesia therefore continues to support the initiative of the Contadora Group, which offers the most comprehensive and balanced approach, taking into account the unique political, economic and social conditions prevailing in the region. My delegation lauds the dedication of the Group's member States to achieving solutions, particularly the current efforts to arrive at a consensus on the Contadora Act on Peace and Cooperation in Central America. We are hopeful that this Act will become a basis for peace, stability and good neighbourliness throughout the region.
255.	The quests for peace, security, disarmament and development are inextricably linked. Malaise, fear and uncertainty are not the exclusive features of the political arena. They also pervade the domain of international economics and, as in politics, they can be effectively overcome only through close international cooperation. To act otherwise is to court disaster.
256.	Ten years have now passed since the adoption by the General Assembly of resolution 3201 (S-VI), calling for the establishment of a new international economic order, which gave us hope for a new era of multilateral development cooperation. Four years have elapsed since the General Assembly launched the International Development Strategy for the Third United Nations Development Decade. Regrettably, both initiatives are now apparently side-lined in favour of unilateral expedience and opportunism. Their failure stands as an indictment of our times. Instead of an increase in international cooperation, we see multilateralism on the retreat, development cooperation on the defensive and the gap of economic disparity and inequality continuing to widen. This anomalous situation is the major challenge facing our collective wisdom and resolve at this Assembly session.
257.	The state of the world economy also reflects this dilemma. The headlines in the media of the developed countries have generally characterized the world economy as one well embarked on a course towards recovery. In consequence, the developing countries are urged to wait patiently for the transmission of the recovery's benefits down to them. But there is another world and another perspective. For three quarters of mankind the realities stand in stark contrast to this optimistic scenario. The economic upswing has, for the most part, continued to elude them. Stagnation and retrenchment are in general their common plight. High interest rates, protectionism, sharp declines in commodity prices, unemployment, debt crises and liquidity problems compose much of the injurious mosaic of difficulties that currently afflict their economies.
258.	In the field of international trade, it is a cruel paradox that the developed countries counsel developing countries on the benefits of increased participation in global trade while at the same time erecting more restrictive barriers to their products. The communiques of the economic summits held at Williamsburg in May 1983 and in London last June notwithstanding, protectionism continues to exact a heavy toll. Compounding this dilemma, the sharp decline in commodity prices and a corresponding decline in access to development financing have forced the developing countries to effect severe contractions in their development programmes. Prolonged high interest rates too have seriously aggravated their liquidity problems and, if those rates are not markedly reduced in the near future, the tentative recovery could very well be aborted and the current difficulties of the developing countries rendered more intractable.
259.	A brief word on the region of Asia, to which my country belongs. It is true that many of the countries in this region have, against tremendous odds, managed to retain their economic resilience throughout the depths of the recession and are again posting satisfactory growth rates. But that overall assessment masks many externally induced problems. Some 900 million people in Asia are still living tenuously under the poverty line. Problems of population and massive unemployment still pose grave challenges to any development scheme, however well-conceived. The magnitude and thus the gravity of these problems cannot be discounted. Any downturn in the world economy therefore could have incalculable costs in human terms for this region.
260.	For those reasons and more, Indonesia strongly believes that the developing countries cannot stand and wait for a dubious trickling down of an uncertain recovery. Hence, recovery and the reactivation of development should be jointly stimulated. Concerted and collective action by each and all members of the international community, and particularly by the economically powerful, are indispensable if a sustained, global economic recovery is to be achieved.
261.	In this era of interdependence no country can develop in isolation, and indeed the developed countries are also dependent on the economic health of the developing countries for their own prosperity. However, one important lesson that we can draw from the past several years of extremely difficult times is perhaps the fact of a persistent asymmetrical interdependence in international economic relations. Therefore, the aim should be genuine economic interdependence in which the developing countries are active and equal partners and their economies not merely by-products of the economic advances of the North.
262.	On the issue of institutional and structural change in the world economy, the outlook remains deeply disappointing. Procedural hurdles continue to block the launching of the global negotiations and their resolution seems more remote than ever. There is no denying, however, that global problems necessitate global solutions. Indonesia therefore remains strongly convinced that unless the issues of trade, money, finance and development can be treated in their inseparable interconnection, the results can only be, at best, provisional. Some issues need to be dealt with on an individual basis through an immediate measures policy. This we realize. None the less, we should never lose sight of the imperative need for an integrated global approach.
263.	In the North South context, two important international conferences took place this year. The International Conference on Population, held at Mexico City from 6 to 14 August, addressed population problems that have emerged since the World Population Conference held at Bucharest 10 years ago. Indonesia, as the fifth most populous nation on earth, is acutely aware of the complexity of the population issue and of its vital interrelationships with resources, food, the environment and development. In our national development strategy, therefore, we believe a two-pronged approach is essential. First, a population centred development policy is necessary in which decisions are designed to encompass all aspects of the population problem; and, secondly, development oriented population policies should be formulated to stimulate and promote development. It is important that we do not allow the momentum generated at Mexico City to dissipate. The recommendations for the further implementation of the World Population Plan of Action' and the Mexico City Declaration on Population and Development, adopted by the Conference, should be vigorously implemented both for our mutual benefit and in trust for the generations to come.
264.	The outcome of the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August, fell far short of our expectations. The preamble to the Conference's conclusions and recommendations,' describing the world economic situation and its influence on the industrialization process in the developing countries, failed to achieve consensus. Likewise, two extremely important, indeed outstanding, issues—namely, the mobilization of financial resources for industrial development and world industrial restructuring and redeployment—embodied in two draft resolutions, met with a similar fate. These two issues will be taken up at this session of the General Assembly. Indonesia still strongly believes that the goals and targets set out in the Lima Declaration and Plan of Action on Industrial Development and Cooperation' and the New Delhi Declaration and Plan of Action on Industrialization of Developing Countries and International Cooperation for their Industrial Development' are of critical importance for the accelerated development of the developing countries.
265.	As a country actively engaged in national development, Indonesia attaches the utmost importance to the International Development Strategy for the Third United Nations Development Decade. Consequently, we voice our deep concern over the crucial lack of political will demonstrated at the meetings of the Committee on the Review and Appraisal of the Implementation of the International Development Strategy for the Third United Nations Development Decade. To our regret, despite the unanimous recognition of both the dismal performance in the implementation of the International Development Strategy to date and its dire consequences for the economies of the developing countries, those States that could play a leading role in resolving the situation seem to be at best indifferent. However, we continue to believe in the validity and authenticity of the goals, objectives and general orientation of the Strategy. In its further implementation, the political determination of the international community is pivotal.
266.	Another issue which deserves the urgent response of the international community is the critically depressed economic situation in Africa caused by the prolonged drought, rapidly expanding desertification and the severe global recession. We are deeply disappointed that the second regular session of the Economic and Social Council, held at Geneva from 4 to 27 July 1984, failed to reach consensus on the desperate plight faced by millions of people in the affected countries. This session of the General Assembly should reach agreement on measures to enable the international community to overcome this crisis of catastrophic proportions.
267.	While uncertainty and intransigence reign in the world economy and in the North South negotiations, South South collective self-reliance has acquired even greater urgency and significance. Economic cooperation and technical cooperation among developing countries are essential instruments for promoting the rational and efficient use of resources available in developing countries for their autonomous development. The meeting at Cartagena in June this year on South South cooperation once again demonstrates the strong determination of the developing countries to implement the Caracas Programme of Action, adopted by the High-level Conference on Economic Cooperation among Developing Countries, held at Caracas in May 1981.
268.	Let me now touch briefly on some social issues of deep concern to my country. The year 1985 will mark the end of the United Nations Decade for Women. Considerable progress has already been achieved in enhancing the role and responsibilities of women in society in general. But other and more formidable challenges embodied in the Programme of Action for the Second Half of the United Nations Decade for Women still lie ahead. We trust that these challenges will be effectively addressed at the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women: Equality, Development and Peace, to be held in 1985 at Nairobi.
269.	One of the most important and concrete achievements of the United Nations Decade for Women was the adoption by the General Assembly in 1979 of the Convention on the Elimination of All Forms of Discrimination against Women. The Indonesian Government has ratified this Convention not only because its tenets are in full accord with the rights already guaranteed to women by our Constitution but also because it will reinforce the effectiveness of those rights universally.
270.	On the problem of refugees, the considerable response of the international community was once again demonstrated at the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984. As in Asia, while pertinent assistance has been forthcoming, the continued support of the international community is paramount.
271.	Another area of deep concern to Indonesia is that of children—a most vulnerable sector—in which millions of lives have been threatened by the global economic downturn. UNICEF's child survival and development strategy stands as a beacon of hope for further reducing mortality among infants and young children. The recent supportive public statements from world leaders, including the Secretary General, are important factors in creating a climate conducive to making substantial progress in child health throughout the world. The opportunity to accelerate child survival and development should not be allowed to pass, even in these difficult times. Indonesia, in cooperation with UNICEF, has achieved important breakthroughs. Consequently, infant mortality rates have been significantly reduced in Indonesia.
272.	Last January my Government had the honour to host at Jakarta, the Conference of the Ministers of Information of Nonaligned Countries, which underscored the importance that Indonesia and all nonaligned countries attach to the often repeated goal of a new international information and communication order. Indeed, the nonaligned countries pioneered the initiative of the new order, as we have long been the victims of the unbalanced flow of information and communication. With regard to the United Nations, the Declaration of the Jakarta Conference pledged the full cooperation of the nonaligned countries with efforts by the United Nations to provide technical assistance to the developing countries, study the relevant policies and activities of the United Nations and promote the rapid development of the new order. Indonesia remains convinced that the spirit of cooperation and the will to reach consensus, which have gradually increased over the past years, will hasten the advent of the new international information and communication order.
273.	As we approach the halfway mark of the decade of the 1980s, mankind's vision of an international order of greater security and stability, of larger prosperity and justice, appears as distant as ever.
274.	Heightened major Power contention has exacerbated the unresolved flashpoints of conflict and violence in many regions of the world. The prolonged world economic crisis with its particularly adverse effects on the developing countries and the growing threat of an ever escalating arms race continue to paralyse the collective capacity of nations to develop the necessary consensus on concepts and policies to meet the exigencies of our present predicament. Yet, when the need for a concerted approach in dealing with our global problems is most urgently felt, we instead witness an astonishing retreat from multilateralism and a wilful weakening of the mechanisms and structures for international dialogue and cooperation. What is more, the United Nations, the universal embodiment of the concept of multilateralism, is increasingly being bypassed or ignored.
275.	My delegation fully agrees with the Secretary General that, at this critical juncture in the life of the Organization, the overriding need is for all Member States to rededicate themselves to the principles and purposes of the Charter of the United Nations by making them the basis of their day-to-day relations between Governments and between peoples.
276.	The impending fortieth anniversary of the Organization provides us with a timely opportunity to renew our faith in the United Nations system as the unique and indispensable forum for harmonizing the interests and actions of nations in the realization of mankind's hopes for peace and equitable development for all. Beyond this act of rededication, however, there is also an undeniable need to strengthen the capacity of the United Nations to fulfil its functions as outlined in the Charter and to enhance the validity and utility of its organs. Only if all Member States join in this effort, through actions rather than words, through concrete proposals for reform rather than rhetoric, can we ensure that the Organization will again resume the role for which it was created: a central and solid framework for a new and revitalized world order. Thus its fortieth anniversary commemoration may yet become a true celebration.
